Title: From John Adams to Mercy Otis Warren, 30 August 1803
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy August 30th. 1803

I received, with much pleasure, late, the last evening your kind Letter of the 28th. of the month, and Should have answered it Sooner if it had come earlier to my hand
We have been in great affliction in this Family for more than three months, on account of the dangerous illness of your Friend my Companion, on whose preservation all my hopes of Comfort in this World, Seem to be Suspended. An unfortunate Fall, first threw her into a fever, a return of that obstinate Intermittent, which has distressed her at times for So many years, and brought again that chronic Diarrhea, which a few years ago threatened her Life for a long time. This was followed by a Carbuncle, which is Still in operation. She has Suffered, through the whole extream pains, and has been reduced So low, that it has often seemed impossible to Support her Strength in a degree Sufficient to Sustain her.
She desires me to present you her best Thanks for your kind Enquiries and friendly Sentiments, and Authorises me to Say that She thinks herself better this morning than She has been for many days past, having rested more quietly than She has done for a long time.
Although her own opinion has been that She Should not Survive this Disorder, She has been in a very happy State of Mind,  calmly resigned to her Destiny and the Will of the Supream Ruler.
The Day is far Spent with Us all. It can not be long before We must exchange this Theatre for Some other. I hope it will be one, in which there are no Politicks
With great Esteem and regard to / you and Mr Warren, I am, Madam / your Friend and humble Servant
John Adams